Case 9:18-cr-00013-RC-ZJH Document 52 Filed 06/03/19 Page 1 of 3 PageID #: 147



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 §          NO. 9:18CR13
                                                 §
JOEL RUEBEN LAMBRIGHT JR.                        §          JUDGE RON CLARK


            DEFENDANT'S MOTION TO REOPEN DETENTION HEARING

TO THE HONORABLE MAGISTRATE JUDGE OF THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF TEXAS:

       COMES NOW Defendant, JOEL RUEBEN LAMBRIGHT JR., by and through his

undersigned attorney, and files this Motion to Reopen Detention Hearing pursuant to Rule 46

F.R.C.P., and Title 18 U.S.C. § 3142, and would show this Honorable Court as follows:

                                                I.

                                  PROCEDURAL HISTORY

       The Defendant was indicted by a Federal Grand Jury for the Eastern District of Texas in a

one-count Indictment on April 4, 2018.     Count 1 of the indictment charged Defendant with a

violation of Title 26 U.S.C. § 5861(d), possession of an unregistered destructive device.

       On June 15, 2018, the Defendant appeared before the Honorable Magistrate Judge Keith

Giblin for an arraignment and detention hearing in connection with this charge. After the hearing,

the Defendant was remanded into the custody of the United States Marshals Office pending trial.

       On February 27, 2019, the Defendant appeared before the Honorable Magistrate Judge

Zack Hawthorn for his competency hearing regarding his psychological evaluation. On March 19,

2019 the Order Adopting was filed on the Defendant’s competency to stand trial.

       The Defendant’s plea hearing is set for June 3, 2019, before the Honorable Magistrate

Judge Keith Gbiln.
Case 9:18-cr-00013-RC-ZJH Document 52 Filed 06/03/19 Page 2 of 3 PageID #: 148



                                              II.

                                  GROUNDS FOR MOTION

       Defendant respectfully requests a detention hearing. The Defendant does not have a third

party custodian.

       WHEREFORE, PREMISES CONSIDERED, Defendant requests that this Honorable

Court re-open the Detention Hearing and determine whether the Defendant should be released

pending sentencing in his case.



                                                    Respectfully Submitted,

                                                    /s/ John D. McElroy
                                                    JOHN D. MCELROY
                                                    Assistant Federal Defender
                                                    Federal Defender's Office
                                                    350 Magnolia, Suite 117
                                                    Beaumont, TX 77701
                                                    409/839-2608
                                                    409/839-2610 (FAX)
Case 9:18-cr-00013-RC-ZJH Document 52 Filed 06/03/19 Page 3 of 3 PageID #: 149



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument has
been furnished to, Tommy Coleman, Assistant U.S. Attorney, presently assigned to this case,
via electronic filing, on this the 3rd day of June, 2019.

                                                     /s/ John D. McElroy
                                                     JOHN D. MCELROY




                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel has conferred with Tommy Coleman, Assistant U.S.
Attorney, presently assigned to this case, and he is opposed to the instant motion being granted.

                                                     /s/ John D. McElroy
                                                     JOHN D. MCELROY
